


Exhibit 10.25


RELEASE AND CONFIDENTIALITY AGREEMENT


1.
RESIGNATION



I, R. GLENN DAWSON, of the City of Calgary, in the Province of Alberta, hereby
resign as an employee, director and officer of MAGNUM HUNTER RESOURCES
CORPORATION, and each of its subsidiaries and affiliates, if applicable,
effective as at the Termination Date (as defined in the settlement letter dated
January 29, 2015 to which this Release and Confidentiality Agreement is attached
(the "Settlement Letter")).
2.
RELEASE



IN CONSIDERATION of the terms of the Settlement Letter and other good and
valuable consideration, paid to me by BAKKEN HUNTER CANADA, INC. and MAGNUM
HUNTER RESOURCES CORPORATION, I, R. GLENN DAWSON, of Calgary, Alberta, do for
myself, and my affiliates, heirs, executors, administrators, trustees,
successors and assigns, (hereinafter collectively referred to as "I"), forever
release, remise and discharge BAKKEN HUNTER CANADA, INC., MAGNUM HUNTER
RESOURCES CORPORATION and WILLISTON HUNTER CANADA, INC., their parent companies,
subsidiaries and affiliates and all associated officers, directors, managers,
employees, agents, insurers, predecessors, successors and assigns (hereinafter
collectively referred to as the "Company"), jointly and severally, from any and
all actions, causes of actions, contracts, (whether express or implied), claims
and demands for damages, loss or injury, suits, debts, sums of money, expenses,
interest, costs and claims of any and every kind and nature whatsoever, at law
or in equity, which against the Company, I ever had, now have, or can hereafter
have by reason of or existing out of any causes whatsoever existing up to and
inclusive of January 31, 2015 (the "Termination Date"), including but without
limiting the generality of the foregoing:
(a)
my employment with the Company;



(b)
my ceasing to be employed with the Company; and



(c)
any and all claims for damages, short term disability, long term disability,
sick leave, salary, wages, termination pay, severance pay, vacation pay, general
holiday pay, commissions, bonuses, interest, expenses, insurance, stock options
or other incentive compensation, or any other benefits arising out of my
employment with or my relationship with, or my termination of employment with,
the Company, INCLUDING WITHOUT LIMITATION ANY AND ALL ACTIONS, CAUSES OF ACTION,
CLAIMS, DEMANDS, DAMAGES, LOSSES, COSTS AND EXPENSES ARISING OUT OF OR RELATED
TO ANY AND ALL RESTRICTED STOCK AWARDS GRANTED TO ME BY THE COMPANY AND ANY
VESTING OF SUCH RESTRICTED STOCK AWARDS; provided, however, that, for the
avoidance of doubt, the foregoing release shall not apply to (i) my right to
exercise those stock options outlined in the Settlement Letter, in accordance
with the terms of such stock options, (ii) my rights under that certain
Indemnification Agreement, dated May 31, 2013, by and between MHR and me, (iii)
my rights, if any, of indemnity under the charter documents of the Company or at
law and (iv) my rights, if any, of indemnity and reimbursement under the Company
directors and officers liability insurance (the “D&O Policies”); provided
further, however, that I acknowledge and agree that the foregoing does not in
any way limit, restrict or prohibit the Company from amending, modifying or
revising any charter document of the Company or amending, modifying, revising or
terminating any of the D&O Policies, in each case in the sole and absolute
discretion of the Company.



3.
NO ADMISSION



I acknowledge that the satisfactory arrangements made between me and the Company
do not constitute any admission of liability by or on behalf of the Company.
4.
EMPLOYMENT STANDARDS



I acknowledge receipt of all wages, overtime pay, vacation pay and general
holiday pay and I further reconfirm that there are no entitlements, overtime pay
or wages due and owing to myself by the Company.




--------------------------------------------------------------------------------




5.
EMPLOYMENT INSURANCE



I confirm and agree that I have not received any Employment Insurance benefits
from Human Resources and Development Canada.
6.
HUMAN RIGHTS



I acknowledge that this Release and Confidentiality Agreement applies to any and
all claims I have or may have pursuant to any applicable human rights
legislation and further acknowledge or promise that I have or will abandon, quit
and withdraw any complaint filed by me.
7.
BENEFITS AND INSURANCE CLAIMS



I acknowledge and agree that all of my employment benefits ceased as at the
Termination Date, I have received all benefit entitlements, including insurance
benefits to date, and have no further claim against the Company for benefits. I
fully accept sole responsibility to replace those benefits that I wish to
continue and to exercise conversion privileges, where applicable, with respect
to benefits. In the event that I become disabled, I covenant not to sue the
Company for insurance or other benefits, or for loss of benefits. I hereby
release the Company from any further obligations or liabilities arising from my
employment benefits.
8.
NON-DISCLOSURE



I agree that I will not divulge or disclose, directly or indirectly, the
contents of this Release and Confidentiality Agreement, or the terms of
settlement relating to my ceasing to be employed by the Company, to any person
including, but without limiting the generality of the foregoing, to employees or
former employees of the Company, except my legal and financial advisors on the
condition that they maintain the confidentiality thereof, or as required by law.
9.
NON-DISPARAGEMENT



I agree that I shall not, at any time, make any false, disparaging, derogatory
or defamatory statements (oral or written) in public or in private regarding the
Company’s business affairs, business prospects, financial condition, directors,
officers, employees or agents, and that of its parent(s), subsidiaries and
affiliates, to any party, including, but not limited to, any media outlet,
industry group, financial institution, or current or former employee,
consultant, or customer of the Company.
10.
CONFIDENTIALITY AND PROPRIETARY RIGHTS



I recognize and acknowledge that during my employment with the Company I had
access to certain confidential and proprietary information of or relating to the
Company, the disclosure of which could be harmful to the interests of the
Company. As used herein, “Confidential Information” means any information of a
confidential or proprietary nature which relates to the Company, including trade
secrets, technical expertise or information, marketing strategies, sales and
pricing policies, financial information, business, marketing or technical plans,
programs, methods, techniques, concepts, formulas, documentation, intellectual
property, software, industrial designs, products, technical studies and data,
strategic studies, engineering information, client and supplier lists, personnel
information, and all documents relating to intellectual property, discoveries,
concepts, ideas, improvements, inventions, patents, activities, technology,
machinery, equipment, developments and know-how, and any other materials or
information related to the business or activities of the Company which has not
been made available generally to the public. Notwithstanding the foregoing,
Confidential Information shall not include any information which is or becomes
public knowledge through no fault of mine. I acknowledge and agree that I will
keep all Confidential Information of the Company confidential, and will not
disclose it to any person, or use it for any purpose, and I have taken and will
in the future take appropriate precautions to safeguard the Confidential
Information.
I acknowledge and agree that the Company owns and controls all Confidential
Information and proprietary information, technology, inventions, know how, work
product, improvements or discoveries, whether or not patentable, including works
of expression and all copyrights on such works (the "Proprietary Information"),
that were developed, created or conceived by me, whether alone or in conjunction
with others, while employed




--------------------------------------------------------------------------------




by the Company. I expressly confirm that I will immediately return all such
Confidential Information and Proprietary Information to the Company.
11.
NON-SOLICITATION



I acknowledge and agree that for a 6 month period following the Termination
Date, I shall not for any reason, either directly or indirectly through any
person, solicit, entice or encourage, or attempt to solicit, entice or
encourage, any employee of the Company to become an employee of any person or
enterprise that competes with the business of the Company.
12.
REASONABLENESS OF RESTRICTIONS



I hereby agree that all restrictions contained in this Release and
Confidentiality Agreement are reasonable, valid and necessary protections of the
Company’s proprietary business interests and hereby waive any and all defences
to the strict enforcement thereof by the Company. If any covenant or provision
of this Release and Confidentiality Agreement is determined to be void or
unenforceable in whole or in part, for any reason, it shall be deemed not to
affect or impair the validity of any other covenant or provision of this Release
and Confidentiality Agreement, which shall remain in full force and effect. The
provisions of this Release and Confidentiality Agreement shall remain in full
force and effect notwithstanding the termination of my employment relationship
with the Company pursuant to the Settlement Letter.
13.
INDEMNITY REGARDING TAX



I acknowledge that I am directly liable for all taxes and employment insurance
on the settlement agreed to herein and all employment income and benefits
received in the course of or in respect of my employment with the Company
(including any stock options or restricted stock awards).  I further agree to
indemnify and save harmless the Company and shall be liable to the Company for
any claims in regards to non-deduction or insufficient deduction of taxes or
employment insurance monies in regards to the settlement agreed to herein or
employment income and benefits received in the course of or in respect of my
employment with the Company (including any stock options or restricted stock
awards).
14.
RETURN OF COMPANY PROPERTY

I agree to immediately return to the Company all Company property in my
possession or control, if I have not done so already. Without limiting my
obligation, Company material includes all keys, access cards, manuals, vehicles,
computers, other communications equipment, product information, price lists,
displays and promotional material.
15.
INJUNCTIVE RELIEF



I understand and agree that in the event that I breach any of my obligations
contained in paragraph 8, 9, 10, 11, 13 or 14 of this Release and
Confidentiality Agreement, that monetary damages will be inadequate to
compensate the Company for the breach. I agree that in the event of a breach, or
threatened breach, by me of paragraph 8, 9, 10, 11, 13 or 14 in this Release and
Confidentiality Agreement, the Company, in addition to and not in limitation of
any other rights, remedies or damages available to it at law or in equity, shall
be entitled to an interim injunction, interlocutory injunction and permanent
injunction, in order to prevent or to restrain any such breach by me, or by any
of my partners, co-ventures, employers, employees, servants, agents,
representatives and any and all persons directly or indirectly acting for, on
behalf of or with me.
16.
UNDERSTANDING



I declare that I have had the opportunity to seek independent legal advice with
respect to the matters addressed in this Release and Confidentiality Agreement
and the terms of settlement which have been agreed to by myself and the Company.
I fully understand this Release and Confidentiality Agreement and the terms of
settlement. I have not been influenced by any representations or statements made
by or on behalf of the Company. I voluntarily accept these terms for the purpose
of making full and final compromise, adjustments and settlement of all claims as
aforesaid.




--------------------------------------------------------------------------------




17.
COMPLETE AGREEMENT



I understand and agree that this Release and Confidentiality Agreement and the
Settlement Letter contain the entire agreement between the Company and me, that
such agreement may not be modified except by mutual written agreement of me and
the Company, and that the terms of this Release and Confidentiality Agreement
are contractual and not a mere recital.


This Release and Confidentiality Agreement is executed in the City of Calgary,
in the Province of Alberta, on this 29 day of January, 2015, but effective as of
the Termination Date.


/s/ Terry Schneider                    /s/ R. Glenn Dawson        
Witness                             R. GLENN DAWSON
Terry Schneider




